Case: 1:19-cv-07950 Document #: 25 Filed: 12/08/20 Page 1 of 2 PagelD #:104

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ARCHER-DANIELS-MIDLAND COMPANY, )
)

Plaintiff, ) Case No. 1:19-cv-7950

) Hon. Sara L. Ellis

)
V )
)
ADM LABS LLC, )
)
)
Defendant )

JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT AND PERMANENT
INJUNCTION

Plaintiff, Archer-Daniels-Midland Company (“ADM”), and Defendant, ADM Labs LLC

(“ADM Labs”) have agreed to resolve the above-captioned litigation (the “Litigation”), Pursuant

to that agreement, the parties request that the Court enter their proposed Consent Judgment and
Permanent Injunction. which has been sent via e-mail to the Court, per the Court's rules,
WHEREFORE. Plaintiff, ADM. and Defendant, ADM Labs, jointly request that the
Court enter the Proposed Order entitled Consent Judgment and Permanent Injunction.
Respectfully submitted,

DATED: December 3, 2020 Innis Law Group LLC
By: s/Mary E. Innis
Mary E. Innis
Innis Law Group LLC
321 N. Clark Street, Suite 2465
{ Chicago, IL 60654
Fel. (312 )321-9020
Email: minnis @innislaw.com

Attorneys for Plaintuff
ARCHER-DANIELS-MIDLAND
COMPANY

 
 

Case: 1:19-cv-07950 Document #: 25 Filed: 12/08/20 Page 2 of 2 PagelD #:105

DATED: December & , 2020

Wj a
fi .
\DM JABS CF by p>
By Ze pe

Arman Motiwalla

390 Interlocken Crescent

Denver, CO 80021

Fel. (720)770-0608

Email: arman@hempcorpusa.com

Chairman for Defendant
ADM LABS LLC
